Citation Nr: 1719604	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for chronic venous stasis ulceration with chronic tinea infection, bilateral feet.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for chloracne.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

5.  Whether new and material evidence has been received sufficient to reopen a claim for a bilateral eye disorder, to include glaucoma and cataracts.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled for a July 2016 videoconference hearing but failed to appear.  The Veteran has not provided good cause for missing the hearing, and as a result, the Board finds the Veteran's hearing request to be withdrawn. 38 C.F.R. § 20.704 (d)(2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Evaluation Chronic Venous Stasis Ulceration

The Veteran's most recent VA examination to determine the severity of his chronic venous stasis ulceration with chronic tinea infection was in March 2012.  The examiner noted that the Veteran had no systemic manifestations and was not prescribed or using systemic medications but was using a topical corticosteroid cream on an area less than five percent of total body area.  In December 2012, another examiner noted the Veteran's report of worsening symptoms.  The examiner documented that the Veteran was using clobetasol ointment to treat the symptoms of his disability.  Subsequent to the VA examination, August 2013 VA treatment records document the Veteran receiving a prescription for triamcinolone ointment, as well as clobetasol.  Continued treatment of the condition and the prescription of a new medication suggest a possible worsening of the Veteran's chronic venous stasis ulceration with chronic tinea infection.  In addition, the most recent VA treatment records associated with the file are from September 2013.  As a result, the Board finds that remand is necessary in order to schedule the Veteran for a new VA skin examination and to obtain any updated VA treatment records. 

Other Issues on Appeal

With respect to the other issues on appeal, the RO issued a June 2013 rating decision denying entitlement to service connection for all four of these issues.  The Veteran submitted a July 2013 Notice of Disagreement (NOD), specifically referencing these issues.  Subsequent to the July 2013 NOD, the Veteran submitted a September 2013 statement which the RO interpreted as a withdrawal of his appeals, with the exception of a service connection claim for a foot injury and the increased rating issue currently on appeal.  As a result, the RO's July 2014 Statement of the Case addressed only the service connection claim for a foot injury.  

In a statement in February 2014, the Veteran clarified his intentions, within one year of the June 2013 rating decision, and clearly noted that he did not seek to withdraw any appeals.  This reestablished a timely NOD.  See 38 C.F.R. § 20.204(c)(2016).   As a result, the Board has listed the issues specified by the Veteran in his July 2013 NOD.  As the AOJ has not issued a Statement of the Case (SOC) with respect to these issues, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case regarding the Veteran's service connection claims for chloracne, bilateral lower extremity peripheral neuropathy, glaucoma and cataracts, and erectile dysfunction.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed.

2.  Obtain any updated VA treatment records and associate them with the file.

3.  Schedule the Veteran for a VA examination to determine the current nature, severity, and prescribed treatment for his service-connected chronic venous stasis ulceration with chronic tinea infection.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request. 

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4. After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




